Citation Nr: 1026789	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  07-24 384A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina



THE ISSUE

Entitlement to a rating in excess of 10 percent for a left hip 
contusion and strain with residuals. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel
INTRODUCTION

The Veteran served on active duty from November 1989 to March 
1990 and from January 1991 to September 1991. 
 
This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which continued the Veteran's 10 
percent disability evaluation for his contusion and strain of the 
left hip with residuals. 

A hearing was held on May 27, 2010, in Winston-Salem, North 
Carolina, before the undersigned acting Veterans Law Judge, who 
was designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the 
determination in this case.  A transcript of the hearing 
testimony is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires the VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).

In this case, the Veteran was last afforded an examination for 
his service-connected left hip disability in June 2007.  However, 
during the March 2010 hearing, he testified that his symptoms had 
increased in severity since that time.  The Board does note that 
it has been over three years since the Veteran's last examination 
and that he has received treatment since that time, as documented 
by VA medical records dated in March 2008.  VA's General Counsel 
has indicated that when a claimant asserts that the severity of a 
disability has increased since the most recent rating 
examination, an additional examination is appropriate. VAOPGCPREC 
11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 
400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, 
the Board is of the opinion that a more recent VA examination is 
in order in this case for the purpose of ascertaining the current 
severity and manifestations of the Veteran's service-connected 
left hip disability.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination to ascertain the severity and 
manifestations of his service- connected 
left hip contusion and strain with 
residuals.  Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The examiner 
is requested to review all pertinent 
records associated with the claims file and 
to comment on the severity of the Veteran's 
service-connected left hip disability.

The examiner should report all signs and 
symptoms necessary for rating the Veteran's 
left hip disability under the rating 
criteria. The examiner should provide the 
range of motion in degrees, including 
extension, flexion, rotation, abduction, 
and adduction, and indicate whether there 
is any form of ankylosis.  The presence of 
objective evidence of pain, excess 
fatigability, incoordination, and weakness 
should also be noted, as should any 
additional disability due to these factors. 
The examiner should further address the 
effect of the Veteran's service- connected 
left hip disability on his daily activities 
and employability.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each disability 
be viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2009), copies of all 
pertinent records in the appellant's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review.

2.  The Veteran should be notified that it 
is his responsibility to report for the 
scheduled VA examination and to cooperate 
in the development of the claim.  He 
should be informed that the consequences 
for failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2009).  

3.  In the event that the Veteran does not 
report for the scheduled examination, 
documentation must be obtained which shows 
that notice scheduling the examination was 
sent to his last known address.  It must 
also be indicated whether any notice that 
was sent was returned as undeliverable.  
Copies of all documentation notifying the 
Veteran of any scheduled VA examination 
must be placed in the Veteran's claims 
file.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional evidence.  
The RO should also undertake any other development it determines 
is necessary.  If the benefit sought is not granted, the Veteran 
should be furnished a Supplemental Statement of the Case and be 
afforded a reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the appellant until he is notified.  
However, the Veteran is advised that failure to report for any 
scheduled examination may result in the denial of his claim.  38 
C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


